Citation Nr: 1129965	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs Regional Office in Waco, Texas.

In May 2009, the Board denied the Veteran's appeal as to the issue listed on the instant title page.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in September 2009 the Veterans Court granted a motion of the Secretary of Veterans' Affairs (Secretary) to vacate the decision and remand the matter to the Board for readjudication.  

In March 2010, the Board again denied the Veteran's appeal as to the issue listed on the instant title page.  The Veteran again appealed, and in October 2010 the Veterans Court granted a joint motion of the Secretary and the Veteran (the Parties), vacated the Board's decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In June 2011, the Veteran's representative presented written argument.  This argument is unclear in certain respects (in this regard, the Board would hope for greater lucidity from the Veteran's attorney in light of the fact that this case has been in ligation with the Veteran's Court for many years).  On page 5 of that argument she referred to a diagnosis of posttraumatic stress disorder (PTSD) and appears to be now contending that service connection is warranted for disability due to that disease.  On that same page she refers to a head trauma disability.  Service connection for organic brain syndrome due to head trauma was denied in a February 1992 RO decision and the Board dismissed the appeal of that decision in March 1996.  In October 2007 decision, the Board denied an appeal of a September 1997 rating decision that denied service connection for PTSD.  

As service connection for PTSD was previously denied in a now final decision, that diagnosed disease is not part of the Veteran's current appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Organic brain syndrome due to trauma was also denied in a previous now final decision so an organic injury to the Veteran's brain is not part of the Veteran's current appeal.  The RO has not addressed new claims or requests to reopen as to these matters and the Board does not have jurisdiction to address whether service connection is warranted for PTSD or organic brain syndrome.  The RO should seek clarification from the Veteran and his representative as to whether the Veteran is requesting that his previously denied claims be reopened and/or is filing new claims.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Parties agreed in the October 2010 joint motion that VA must obtain a medical opinion with regard to the Veteran's psychiatric symptomatology before, during, and after his active service and whether any in-service symptomatology represents the same psychiatric condition or the onset of a new psychiatric disability.  The Board believes that the medical opinions requested below meets the requests of the parties of the joint motion.  

Hence, the Board must remand this matter so that this development can be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her opinion as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Identify, by diagnosis, all (if there were any) psychiatric disease or diseases, that the Veteran had prior to entrance into active service; and identify all psychiatric symptomatology (if any) that the Veteran had prior to entrance into active service.  The examiner must provide a rationale for his or her conclusions as to identified diseases and symptomatology.  Of note, the Board does not ask for a legal evidentiary finding such as "as likely as not" or "clear and unmistakable evidence" but rather requires a rationale which includes how the examiner arrived at his or her conclusions.  

(b)  Identify any and all (if there were any) psychiatric disease or diseases, by diagnosis, that the Veteran had during his period of active service; and identify all symptomatology (if any) that the Veteran had during his period of active service.  The examiner must provide a rationale for his or her conclusions as to identified diseases and symptomatology.  Of note, the Board does not ask for a legal evidentiary finding such as "as likely as not" or "clear and unmistakable evidence" but rather requires a rationale which includes how the examiner arrived at the identifications.  

(c)  Identify any and all psychiatric disease, by diagnosis, that the Veteran has had at any time since May 2006.  

(d)  Provide an expert opinion as to whether it is clear and unmistakable to the examiner that any psychiatric disease that existed prior to the Veteran's entrance into active service did not worsen beyond its natural progression (was not aggravated) during service.  The Board is not asking whether any identified condition that preexisted service was aggravated by his active service; rather the Board is asking whether any identified psychiatric condition was not aggravated by his active service.  A rationale must be provided for any conclusion reached.  A review of the October 2010 Joint Motion (page 4) may be of some help to the examiner in understanding the question that the Board has been asked to address by the Veteran's Court.

(e)  Provide an expert opinion as to whether any psychiatric symptoms suffered by the Veteran during active service represented a psychiatric condition that existed prior to his entrance into service or represented the onset of a new psychiatric condition that did not exist prior to entrance into active service.  Of note, the Board does not ask for a legal evidentiary finding such as "as likely as not" or "clear and unmistakable evidence" but rather requires a rationale which includes how the examiner arrived at his or her conclusion.  

(f)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric condition that the Veteran has had since May 2006 is a continuation of psychiatric disease that he had during his active service.  A rationale must be provided for any conclusion reached.  

2.  After ensuring that the requested examination (and opinion) is adequate, readjudicate the issue of whether the Veteran is entitled to service connection for an acquired psychiatric disease, to include dysthymic disorder.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative and allow an adequate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


